Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 9, and 12, the recitation of a bidirectional door opening structure having a first door rotatable about a first end of a vehicle and a second door rotatable about a second end of the vehicle (the first and second end of a vehicle is well known as the front and back as detailed in the specification) that is adjacent to the roof of the vehicle and opposite to the first door, a drive unit disposed in the roof and positioned between the first and second door and connected to the doors to open and close the first and second door, a controller that receives signals from a door drive to operate the first and second door by applying a driving force to either the first or second door and driven through the drive unit which comprises a spindle unit which has a length that is bidirectionally increased in a width direction of the vehicle, a latching lever attached and interlocked with the spindle unit such that a driving force of the spindle unit is applied and a rotation lever that convers the driving force transmitted form the latching lever into the driving force applied in a longitudinal direction of the vehicle is see as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634